Citation Nr: 1515456	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  09-36 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1985; from May to October 1988; from March 2003 to July 2004; and from January 2005 to July 2007.  A DD-Form 214 verifies active military service from January 2005 to July 2007 with over 8 years of prior active service and over 3 years of prior inactive service.  He served in Southwest Asia during the Persian Gulf War era and earned the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia that in pertinent part granted service connection for lumbar spine degenerative disc disease with laminectomy and retained hardware and assigned a 10 percent rating effective from July 20, 2007. That rating decision denied service connection for right lower extremity and left lower extremity radiculopathy.  The Veteran filed a timely notice of disagreement (NOD) and clarifying correspondence indicating dissatisfaction with the initial rating for lumbar spine degenerative disc disease and the denial of service connection for bilateral lower extremity radiculopathy.  His NOD also contained a claim for a TDIU.  In an October 2008 rating decision, the claim for a TDIU was denied.  Although the Veteran did not perfect an appeal of the claim for a TDIU, the Board, in a July 2012 decision, took jurisdiction of this issue pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In the July 2012 decision, the Board remanded the claim for a TDIU for additional medical opinions and for referral to the Director, Compensation and Pension Service, for extra-schedular consideration.  The directed development was completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, contains a request for a hearing before a Veteran's Law Judge.  In November 2011, the Veteran withdrew his hearing request.


FINDINGS OF FACT

1.  During the relevant appeal period at issue, service connection was in effect for degenerative disc disease of the lumbar spine, rated at 20 percent, radiculopathy of the right lower extremity rated at 40 percent, radiculopathy of the left lower extremity rated at 20 percent, scar of the low back rated at 10 percent, bilateral tinnitus rated at 10 percent, and bilateral hearing loss rated noncompensably disabling.  His combined disability rating was 70 percent from July 20, 2007.

2.  The most competent, credible, and probative evidence of record demonstrates that the Veteran's service connected disabilities, alone, are not of such nature and/or severity as to prevent him from securing or following any substantially gainful employment.


CONCLUSION OF LAW

Criteria for a TDIU are not met on a schedular or extraschedular basis.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) are associated with the claims file.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he withdrew his hearing request.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  TDIU

The Veteran contends that his service connected lumbar spine disability renders him unemployable.  

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his educational level and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered. 

On a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked in security full time from June 1997 to January 2005.  He completed one year of college.  The Veteran indicated that his service connected lumbar spine disability rendered him unemployable.  

In his January 2008 NOD, the Veteran indicated that he was unable to work due to symptoms associated with his service connected lumbar spine disability.  

In an October 2008 rating decision, TDIU was denied.  The Veteran did not then meet the schedular criteria for a TDIU.  Subsequent decisions implemented higher ratings for the Veteran's service connected disabilities.  As such, service connection was in effect for degenerative disc disease of the lumbar spine, rated at 20 percent, radiculopathy of the right lower extremity rated at 40 percent, radiculopathy of the left lower extremity rated at 20 percent, scar of the low back rated at 10 percent, bilateral tinnitus rated at 10 percent, and bilateral hearing loss rated noncompensably disabling.  Consequently, since July 20, 2007, the Veteran's service-connected disabilities were evaluated as 70 percent disabling.  

A VA neurologist submitted a statement dated in December 2007 and noted that the Veteran had undergone a right hemilaminectomy in September 2006 and a microdiscectomy at L5-S1 with fusion at L4-5 in January 2007.  The neurologist indicated that the Veteran reported that he had not worked since November 2006.  Physical examination revealed preserved bulk in the lower extremities significant tenderness to palpation of his lumbar spine, give way due to pain in the right leg on manual muscle testing, and a reduced right ankle jerk.  The Veteran ambulated with an antalgic gait favoring his right leg and using a cane.  The neurologist concluded that the Veteran had experienced chronic lower back pain for over a year with some associated radiculopathic pain in his right leg.  He opined that given the Veteran's apparent pain level, he is unable to sit in one place for any significant period of time or to be on his feet for very long and unless the pain improves, he was not sure if the Veteran could return to work.

At a VA examination in August 2008, the Veteran reported numbness and constant pam in the lower back that travels up and down the center spine both legs and both calves.  His functional impairments included limited prolonged sitting standing and walking.  His usual occupation was noted to be a Security Officer which he had not performed since January 2005.  The examiner concluded that Veteran's lumbar spine disability resulted in occupational and daily activity limitations of prolonged sitting standing and walking.  

Records from the SSA reflect that the Veteran was granted disability benefits for disorders of the back effective September 26, 2006.  The basis of the grant was that the Veteran's symptoms due to his lumbar spine allowed him to perform a less than sedentary range of work.  The SSA based the grant on the Veteran's subjective reports and, in pertinent part, medical evidence from the December 2007 VA neurologist and F. House, M.D., indicating the Veteran had diagnoses of failed lumbar disc fusion with bilateral radiculopathy, degenerative joint disease, and severe chronic pain syndrome with depression.  

VA treatment reports reflect complaints of pain related to the Veteran's lumbar spine disability and radicular symptoms.  However, from April 2008 to December 2008 (this included an extension beyond the original end date), the Veteran participated in a Compensated Work Therapy (CWT) program through the Augusta VA Medical Center (VAMC) Vocational Rehabilitation.  During that time, he worked 30 hours per week packaging boxes of medical supplies in a sedentary environment.  In an eight month time he earned a salary commensurate with his previous employment as a security guard.  He again participated in a CWT program from February 2012 to August 2012.  During his participation, he performed the same job duties and indicated February 2012 that he had no desire to return to the workforce.  He again requested an extension past his expected end date.  

At a December 2012 VA examination, the Veteran reported that he had last worked full time in 2007 but also participated in a work rehabilitation program through VA.  The Veteran ambulated with no assistive devices.  The examiner noted that an electromyography (EMG) of the lower extremities in January 2013 was normal with no evidence of radiculopathy of the lower extremities.  There is x-ray evidence of arthritis of the lumbar spine.  The examiner opined that the Veteran is unable to do any manual labor that required heavy lifting, bending, or prolonged standing.  He noted that the Veteran was a heavy equipment operator and security policeman in the past and would most likely not be able to maintain these types of jobs.   However, he concluded that the Veteran should be able to maintain sedentary type employment that allowed him to be able to get up and stretch his back as needed.  He noted that the Veteran has some computer skills and drove a limousine in the past until he was laid off due to lack of work.  The examination report indicates that the Veteran denied any occupational impairment due to his hearing loss and tinnitus.  

In a July 2014 report of general information, the Veteran reported that he had been a full-time medical assistant student since August 2013.  The Veteran also asserted that he had likely been extended in the sheltered work environment, because he was such a good worker.  

In correspondence dated in July 2014, a VA vocational rehabilitation specialist indicated that the Veteran completed compensated work therapy assignment.  He was assigned to a sheltered workshop environment in which he had a sedentary assignment counting and packaging medical supplies.  He performed on a per piece rate basis and though he performed well, the Veteran did not reach the level of productivity and flexibility to successfully perform at a satisfactory level in a competitive employment environment doing packaging or logistics work requiring significant physical stamina as the Veteran frequently complained of back pain and needed frequent breaks from his work assignment to alleviate the pain.  

In September 2014, an opinion from the Director, Compensation and Pension.  The Director reviewed the relevant evidence of record and found that entitlement to a TDIU on an extra schedular basis in accordance with 38 C.F.R. § 4.16(b) is not warranted.  The Director's rationale was that since 2008 the Veteran has been able to maintain a sedentary job through the Compensation Work Therapy program from the Augusta VA Medical Center (VAMC) Vocational Rehabilitation and since August 2013 he has been a full time student at Augusta Tech in the Medical Assistance program.  Additionally, a VA examination from December 2012 reflected that the Veteran has computer skills and the examiner opined that his physical limitations did not preclude his ability to maintain and obtain sedentary employment.  

Having reviewed the complete record, the Board concludes that entitlement to a TDIU is not warranted.   The evidence consists of several VA examinations and opinions as well as an opinion from the Director, Compensation and Pension.  The Board acknowledges that the VA neurologist in 2007 found that the Veteran was unable to sit in one place for any significant period of time or to be on his feet for very long and was unable to return to work unless his pain improved.  However, the Veteran in fact completed two CWT programs through VA vocational rehabilitation which allowed him to earn a salary commensurate with his education and experience for a period of time in 2008 and 2012.  Moreover, while the March 2012 VA examiner found that the Veteran was unable to perform any jobs requiring manual labor, the examiner specifically found that the Veteran could work in sedentary occupations that allowed him to be able to get up and stretch his back as needed.  It is of note that the Veteran has been rated as 40 percent and 20 percent disabling for radiculopathy of the right and left lower extremity, respectively; however, on objective testing (EMG) no radiculopathy was found.  Moreover, the Veteran reported in July 2014 that he was a full time medical assisting student.  There is no indication, nor has the Veteran alleged, that any of his other service connected disabilities interfered with his employment capabilities.  To the extent the Veteran was awarded SSA disability benefits for his lumbar spine disability, the SSA award was based on medical evidence then of record and the Veteran's subjective symptoms.  Aside from the 2007 VA neurology opinion, no opinion evidence was used to support the SSA award.  Since that award, the Veteran has completed CWT at VA, is a full time student, and a medical opinion considering the Veteran's current disability picture was obtained.  Consequently, the evidence does not establish that the Veteran's service connected disabilities prevent him from securing or following substantially gainful employment.   

In accordance with the prior Board remand, consideration of whether an extraschedular rating is warranted in this case.  However, the Director, Compensation and Pension found that entitlement to a TDIU on an extra schedular basis in accordance with 38 C.F.R. § 4.16(b) is not warranted.  The Director's rationale was that since 2008 the Veteran has been able to maintain a sedentary job through the CWT program from the Augusta VAMC and since August 2013 he has been a full time student.  Additionally, a VA examiner found that the Veteran was not unemployable.   

The Veteran is competent to report symptoms he experiences.  However, he is not competent to assess whether his symptoms meet VA criteria for a TDIU.  In this regard, the Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding his ability to work.   

The Board acknowledges the letter from the Veteran's vocational rehabilitation counselor suggesting that the Veteran would not be able to compete in the competitive world.  However, as discussed above, the medical evidence does not show functional limitation as a result of the Veteran's back disability that would render him unemployable.  Moreover, the Veteran has reported being a full time student for a duration of his appeal, suggesting that he has both the disposition to work, and that he has added to his vocational skill profile, and even the Veteran asserted that he was a good worker.  The Board does not doubt that the Veteran's back disability and neurologic components cause him significant impairment, and it is clear that they impair his ability to work.  However, the high schedular ratings that are assigned in this case are assigned to compensate in large part for any impairment with employment.  Nevertheless, as discussed, the evidence of record does not show that the disability renders the Veteran unemployable.   

Accordingly, the Board finds the weight of the evidence is against the claim for TDIU.


ORDER

A TDIU is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


